Case: 22-60005     Document: 00516534440         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 4, 2022
                                  No. 22-60005                   Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Justin Stabler,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:17-CR-130-1


   Before Stewart, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Justin Stabler pleaded guilty to possession of a firearm by a felon in
   violation of Title 18 U.S.C. § 922(g)(1). The district court sentenced Stabler
   to the statutory maximum of 120 months’ imprisonment followed by a 3-year
   term of supervised release. Stabler challenges the length of his sentence and




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60005       Document: 00516534440         Page: 2    Date Filed: 11/04/2022




                                    No. 22-60005


   two of his special conditions of supervised release. We affirm the judgment
   of the district court.
                     I. Facts & Procedural History
          Police officers responded to a call stating that a man in a black and
   white jacket and blue shorts was walking in the street brandishing a weapon.
   The officers approached the scene and saw a man matching that profile.
   Officers demanded that the man drop the weapon and get on the ground. The
   man complied dropping a loaded 45/.410 caliber revolver. Officers identified
   and confirmed that the man was Stabler, a convicted felon on parole. As a
   result, Stabler was arrested and charged under § 922(g)(1) for being a felon
   in possession of a firearm. He pleaded guilty to the offense, pursuant to a plea
   agreement.
          The U.S. Probation Office compiled a Presentence Report (“PSR”)
   detailing Stabler’s criminal history. The PSR calculated Stabler’s offense
   level to be 13, taking into consideration that the weapon was stolen and that
   Stabler accepted responsibility for his actions. Stabler’s total offense level
   considered alongside his criminal history score of VI resulted in an advisory
   Guidelines range of 33 to 41 months of imprisonment. The Government
   recommended, in accordance with the plea agreement, that Stabler be
   sentenced within the lower half of the Guidelines range.
          However, the district court sentenced Stabler to 90 months’
   imprisonment and three years of supervised release. The district court noted
   that Stabler received suspended sentences for his prior convictions and
   “never really served any significant time for all those violations that have
   come up in his lengthy criminal past.” The district court also revealed that
   the probation officer recommended a 120-month sentence in the sealed
   sentencing recommendation and stated that, while it did not impose this




                                          2
Case: 22-60005      Document: 00516534440          Page: 3    Date Filed: 11/04/2022




                                    No. 22-60005


   sentence, it thought “that 120-months could have been a legitimate and
   appropriate sentence for [Stabler’s] prior conduct.”
          The district court imposed seven special conditions of release,
   including that Stabler (1) “shall refrain from consuming alcohol while under
   supervision of the probation office” and (2) must “submit his person, his
   house, his residence, his vehicle, his papers, electronic communication
   devices, or office to a search conducted by a United States Probation
   Officer.” The court limited the search condition stating that “[a]n officer
   may conduct a search . . . only when reasonable suspicion exists that [Stabler]
   had violated a condition of his supervision and that the areas to be searched
   contain evidence of the violation. Any search must be conducted at a
   reasonable time and in a reasonable manner.”
          Stabler objected to the above-the-Guidelines sentence, the alcohol,
   and the electronics-search conditions. He argued that he only had “one arrest
   when he was 18 years old in 2004 for a DUI refusal” and that there was “no
   evidence presented to the court that he has any kind of alcohol issues.” The
   district court responded that it was going to leave that condition in place as
   he did not “quite understand why he was walking down the street with a
   loaded gun.” As to the electronics-search condition, Stabler argued that such
   a condition “is typically associated with sex offenders as a special condition,”
   but there was no evidence that Mr. Stabler ever used electronic devices “for
   that purpose or for any other reason such as drug use.” The district court
   stated it was going to keep that provision in place as well since Stabler had
   escaped or absconded in “at least two places in his criminal record.”
          Stabler appealed to this court challenging, inter alia, whether the
   confidential sentencing recommendation of the United States Probation
   Office contained additional factual matters that were not part of the PSR. The
   Government filed an unopposed motion seeking to vacate Stabler’s sentence




                                          3
Case: 22-60005         Document: 00516534440              Page: 4       Date Filed: 11/04/2022




                                          No. 22-60005


   and remand for resentencing, and we granted the motion. On remand, the
   PSR was revised to reflect that after pleading guilty, Stabler engaged in
   additional criminal behavior while he was incarcerated including numerous
   minor infractions and offenses such as “destruction of government property,
   failure to obey commands, refusing to work, assault on fellow inmates,
   possession of contraband, possession of a weapon, lewd sexual behavior, and
   making sexual advances towards a staff member.” Accordingly, Stabler’s
   PSR was revised to reflect an increased offense level of 16. That combined
   with his criminal history score produced a new advisory Guidelines range of
   46 to 57 months of imprisonment. The district court adopted the PSR and
   the new supplemental PSR addendum in full.
           At resentencing, Stabler was sentenced to 120 months in prison,
   which is the statutory maximum term of imprisonment. 1 The district court
   found that an above-the-Guidelines sentence was appropriate “due to the
   nature and characteristics of the defendant, to promote respect for the law,
   and to protect the public from future crimes of the defendant.” The court
   emphasized that Stabler was on parole for four separate crimes at the time of
   the offense, and that “nearly every time [Stabler] [had] been paroled, he
   [had] absconded or committed new crimes or had that parole revoked.” The
   court also noted that the crimes included multiple offenses against the
   property of others. The district court concluded that it was “apparent
   [Stabler had] no respect for the law and no respect for others in the




           1
             At both the sentencing and resentencing, although Stabler denied membership in
   a gang, the district court heard testimony and determined that Stabler was a member and,
   therefore, was untruthful to probation. Despite this determination, the district court stated
   that it would have sentenced Stabler to the same 120-month sentence “regardless of its
   finding as to this matter of gang membership.”




                                                4
Case: 22-60005      Document: 00516534440           Page: 5    Date Filed: 11/04/2022




                                     No. 22-60005


   community” and that Stabler’s record was an “abomination” that “cries out
   for such a sentence.”
          Along with the 120 months’ imprisonment, Stabler was again
   sentenced to a 3-year term of supervised release, including the
   aforementioned electronics-search and alcohol special conditions. Stabler
   objected on the same grounds as before, and the district court overruled the
   objections. Stabler timely appealed.
                                 II. Discussion
          Stabler argues (1) that his 120-month above-the-Guidelines sentence
   is substantively unreasonable given that the advisory Guidelines range was 46
   to 57 months; and (2) that the district court abused its discretion when it
   imposed the electronics-search and alcohol special conditions of supervised
   release. We address each argument in turn.
                               A. Sentencing Decision
          We review a district court’s sentencing decision for reasonableness.
   Gall v. United States, 552 U.S. 38, 46 (2007). First, we ensure that the district
   court did not commit a “significant procedural error.” Id. at 51. If the district
   court’s decision is procedurally sound, we “consider the substantive
   reasonableness of the sentence imposed under an [abuse of discretion]
   standard.” Id.
          Stabler does not argue that the district court made a procedural error,
   nor could he. The district court correctly calculated the Guidelines range,
   treated the Guidelines as advisory, considered the 18 U.S.C. § 3553(a)
   factors, allowed both parties to present arguments, and made an
   “individualized assessment based on the facts presented.” Id. at 50.
   Accordingly, the central issue is whether Stabler’s sentence was
   substantively unreasonable, or in other words, whether the district court




                                          5
Case: 22-60005        Document: 00516534440              Page: 6       Date Filed: 11/04/2022




                                         No. 22-60005


   abused its discretion in determining that the § 3553(a) factors justified a
   substantial deviation from the Guidelines range.
           Stabler argues that his sentence is substantively unreasonable because
   the district court erroneously balanced the sentencing factors. Primarily,
   Stabler emphasizes that most of his prior crimes do not involve violence
   against others.2 We disagree.
           When reviewing the substantive reasonableness of a sentence, we look
   at the totality of the circumstances. United States v. Churchwell, 807 F.3d 107,
   123 (5th Cir. 2015). We “may not apply a presumption of unreasonableness”
   where, as is the case here, the sentence is outside the Guidelines range. Gall,
   552 U.S. at 51. Instead, we “may consider the extent of the deviation, but
   must give due deference to the district court’s decision that the § 3553(a)
   factors, on a whole, justify the extent of the variance.” Id. That this court
   “might reasonably have concluded that a different sentence was appropriate
   is insufficient to justify reversal.” Id. In this circuit, “[a] non-Guidelines
   sentence unreasonably fails to reflect the statutory sentencing factors set
   forth in § 3553(a) where it (1) does not account for a factor that should have
   received significant weight, (2) gives significant weight to an irrelevant or
   improper factor, or (3) represents a clear error of judgment in balancing the
   sentencing factors.” United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015)
   (citing United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006)).




           2  Stabler also contends that the district court erred in considering his prior
   convictions as a basis to deviate from the advisory Guidelines range because the convictions
   were already accounted for in the offense level calculation. However, this court has already
   rejected this same argument in Smith, holding that “[a] defendant’s criminal history is one
   of the factors that a court may consider in imposing a non-Guideline[s] sentence.” Smith,
   440 F.3d at 709 (citing United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005)).




                                                6
Case: 22-60005      Document: 00516534440           Page: 7    Date Filed: 11/04/2022




                                     No. 22-60005


          Here, even if many of Stabler’s past convictions do not involve
   violence against others, Stabler’s extensive criminal history supports the
   conclusion that the maximum sentence would promote respect for the law.
   The district court gave specific attention to the fact that Stabler was on parole
   for four separate convictions when he committed the instant offense; nearly
   every time Stabler was on parole he absconded or committed a new crime;
   and he had not yet served any significant time for his previous convictions.
   The district court acknowledged that the sentence was above the Guidelines
   but determined that such a deviation was necessary here particularly because
   it was apparent that Stabler had “no respect for the law and no respect for
   others in the community.”
          The district court further determined that the maximum sentence was
   appropriate due to the nature and characteristics of the defendant and to
   protect the public from future crimes. We agree. Many of Stabler’s
   convictions were against the property of others, and the district court
   reasonably assigned great weight to the fact that even after the initial
   sentencing, Stabler committed numerous criminal acts that spanned nearly
   the entire time he was imprisoned. While the 120-month sentence
   significantly deviated from the advisory range, the district court provided a
   reasoned basis for imposing the maximum sentence. Indeed, “[e]ven a
   significant variance from the Guidelines does not constitute an abuse of
   discretion if it is ‘commensurate with the individualized, case-specific
   reasons provided by the district court.’” Diehl, 775 F.3d at 724 (citation and
   quotation omitted). For these reasons, we conclude that Stabler’s sentence
   was substantively reasonable.
                         B. Conditions of Supervised Release
          We next address Stabler’s arguments regarding his special conditions
   of supervised release. Though “[a] district court has wide discretion in




                                          7
Case: 22-60005      Document: 00516534440           Page: 8    Date Filed: 11/04/2022




                                     No. 22-60005


   imposing terms and conditions of supervised release,” it is subject to the
   limitations set forth in 18 U.S.C. § 3583(d). United States v. Vigil, 989 F.3d
   406, 409 (5th Cir. 2021) (per curiam) (quoting United States v. Paul, 274 F.3d
   155, 164 (5th Cir. 2001)). First, under § 3583(d), the condition must be
   “reasonably related” to at least one of the following factors: (1) “the nature
   and circumstances of the offense and the history and characteristics of the
   defendant”; (2) “afford[ing] adequate deterrence to criminal conduct”; (3)
   “protect[ing] the public from further crimes of the defendant”; and
   (4) “provid[ing] the defendant with needed educational or vocational
   training, medical care, or other correctional treatment in the most effective
   manner.” § 3553(a)(1), (a)(2)(B)–(D); § 3583(d)(1); see Vigil, 989 F.3d at
   409.
          Second, “the condition must be narrowly tailored such that it does not
   involve a ‘greater deprivation of liberty than is reasonably necessary’ to fulfill
   the purposes set forth in § 3553(a).” United States v. Scott, 821 F.3d 562, 570
   (5th Cir. 2016) (quoting United States v. Duke, 788 F.3d 392, 398 (5th Cir.
   2015) (per curiam)); see § 3583(d)(2). Lastly, the condition must “be
   ‘consistent with any pertinent policy statements issued by the Sentencing
   Commission.’” Vigil, 989 F.3d at 409 (quoting § 3583(d)(3)).
          The district court must also provide factual findings justifying the
   conditions. United States v. Salazar, 743 F.3d 445, 451 (5th Cir. 2014). In the
   absence of such a justification by the district court, “a court of appeals may
   nevertheless affirm a special condition ‘where the [district] court’s reasoning
   can be inferred after an examination of the record.’” United States v.
   Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (per curiam) (alteration in
   original) (quoting Salazar, 743 F.3d at 451). “On the other hand, ‘[w]here
   the district court’s rationale’ in imposing the special condition ‘is unclear’
   even after a review of the record, the special condition must be vacated . . .”




                                           8
Case: 22-60005      Document: 00516534440          Page: 9    Date Filed: 11/04/2022




                                    No. 22-60005


   Id. at 272 (quoting Salazar, 743 F.3d at 451). Because Stabler objected to the
   conditions before the district court, we review for abuse of discretion. Id.
                                 i. Electronics-search
          Stabler argues that the electronics-search condition does not meet the
   requirements of 18 U.S.C. § 3583(d). We disagree. Although the district
   court did not explain why it imposed the condition at the resentencing, at the
   initial sentencing it explained that Stabler had a lengthy criminal history
   which included multiple occasions of abscondment or escape. We can,
   therefore, reasonably infer that Stabler’s criminal history and characteristics
   were a basis for the electronics-search condition. This court has previously
   held that criminal history can justify imposing electronics-search conditions.
   See United States v. Hathorn, 920 F.3d 982, 987 (5th Cir. 2019) (holding
   electronics-search condition was “reasonably related” to conviction, history
   of drug use, and need to deter crime and protect the public); United States v.
   Balla, 769 F. App’x 127, 128–29 (5th Cir. 2019) (unpublished) (affirming
   electronics-search condition for defendant convicted of being a felon in
   possession of a firearm and ammunition because defendant’s criminal history
   implicated the sentencing goal of deterring future crime and protecting the
   public). The instant condition is likewise reasonably related to the necessary
   § 3553(a) factors.
          The electronics-search condition is also narrowly tailored. In United
   States v. Dean, 940 F.3d 888 (5th Cir. 2019) we upheld, on plain-error review,
   a virtually identical condition against a defendant that was also convicted of
   being a felon in possession of a firearm and had the same criminal history
   score of VI. Dean included a special condition which required the defendant
   submit his electronic communications to a search upon reasonable suspicion
   and required probation officers to conduct the search “at a reasonable time
   and in a reasonable manner.” Dean, 940 F. 3d at 890. We held that, given the




                                          9
Case: 22-60005        Document: 00516534440              Page: 10       Date Filed: 11/04/2022




                                          No. 22-60005


   defendant’s criminal history, the special condition was narrowly tailored
   because “the condition further requires that the probation officer must
   reasonably suspect that the areas to be searched contain evidence of the
   violation.” While Dean was reviewed for plain error rather than abuse of
   discretion, we find it persuasive. We, thus, hold that in this case the limited
   electronics-search condition does not involve a greater deprivation of liberty
   than is reasonably necessary to fulfill the purpose of § 3553(a).3
                                           ii. Alcohol
           Stabler argues that the alcohol condition does not meet the
   requirements of § 3583(d) because he does not have a history of abuse. We
   disagree. The district court did not state a reason for the special condition.
   However, we can infer from the record that the basis of this condition is
   Stabler’s 2004 conviction of DUI refusal, possession of marijuana in a
   vehicle, and possession of alcohol by a minor. The record also shows that
   Stabler was arrested for consumption of alcohol as a minor. Additionally, in
   a separate incident, Stabler was found in possession of a “green leafy
   substance” while incarcerated on other charges and refused to provide drug
   screens to correctional officers. Thus, Stabler’s record shows multiple
   incidents involving alcohol and drugs and an extensive criminal history
   exemplifying a lack of respect for the law. Applying the deferential abuse-of-
   discretion standard of review, under these circumstances, we cannot say that



           3
             Stabler also argues in conclusory fashion that the Sentencing Commission policy
   statement does not state anything “about ordering any special condition of supervision in
   relation to a felon in possession conviction.” However, we have held that “[a] district court
   has discretion to craft conditions of [supervised release], even if the Guidelines do not
   recommend those conditions.” United States v. Windless, 719 F.3d 415, 421 (5th Cir. 2013);
   Hathorn, 920 F.3d at 985–87; United States v. Acosta-Navarro, 781 F. App’x 318, 325 n. 9
   (5th Cir. 2019) (unpublished) (recognizing that “we have affirmed electronic-search
   conditions even when the underlying conviction is not a sex crime”).




                                                10
Case: 22-60005     Document: 00516534440            Page: 11    Date Filed: 11/04/2022




                                     No. 22-60005


   the district court’s rationale is unclear or that its reasoning cannot be inferred
   from the record. See Caravayo, 809 F.3d at 275 (holding that a special
   condition will not be disturbed on appeal if the district court’s reasoning can
   be inferred from the record). We therefore hold that the district court did not
   abuse its discretion in imposing the alcohol condition.
                                III. Conclusion
          For the foregoing reasons, we AFFIRM Stabler’s sentence in full.




                                           11